DETAILED ACTION
Status of Claims
	Claims 13-30 are pending.
	Claims 1-12 are cancelled.
	Claims 20-22 and 26-30 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All rejections from the previous Office action stand.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 May 2021 was filed after the mailing date of the Non-Final Office action on 9 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (“Electrodeposition of Co-Cr Black Coatings on Steel in an Ionic Liquid, For Solar Collection Applications”, ISES Conference Proceedings, EuroSun 2016), in view of Robinson et al. (US 8,846,141) and in further view of Jin et al. (WO2013166521). 
Regarding claim 13, Vargas discloses a method of electrodepositing spectrally selective Co-Cr black coatings on steel in an ionic liquid for solar collection applications having absorptivity (abstract, title = a method of manufacturing a spectrally selective surface on a receiver for a solar collector), the method comprising:
Electrodepositing a Co-Cr coating (title = depositing a Co-Cr coating by electroplating), comprising:
3∙H2O and CoCl2∙6H2O (Experimental Method = arranging a substrate in an electrolyte comprising Co(II)-ions and Cr(III)-ions, such that the Co-Cr coating with comprise Co(II) compounds and Cr(III) compounds to provide the substrate with a spectrally selective surface),
Wherein the electrolyte comprises choline chloride and ethylene glycol and the method uses a three-electrode electrochemical cell employing a vitreous carbon electrode, a stainless steel counter electrode with a PARSTAT 4000 potentiostat/galvanostat (Experimental Methods = where the solvent in the electrolyte is a Deep Eutectic Solvent, DES, the substrate is connected as the working electrode, and wherein a counter electrode is arranged in the electrolyte, and wherein a power supply unit is electrically connected both to the substrate and to the counter electrode and drives an electric current therebetween through the electrolyte), and 
Wherein the Co-Cr coating comprises a porous structure at the surface and throughout the coating (Figure 4 depicts a nodular or particle-like structure with cavities therebetween (I) as well as a columnar structure with openings or cavities therebetween (II) = and wherein the Co-Cr coating comprises a porous structure at a surface of the Co-Cr coating and completely through the Co-Cr coating; the instant claim does not indicate or require a pore density, pore spacing or other pore dimensions). 
Vargas fails to disclose cleaning an outside of a tubular substrate and polishing the cleaned outside of the tubular substrate.  
Robinson discloses a method for forming coatings for photovoltaic devices wherein the coatings may be formed by electroplating and include pre-treatment steps including conditioning such as cleaning and electropolishing to prepare the substrate for deposition (abstract, Col. 41 line 64- Col. 42 line 1, Col. 53 lines 53-59).

The combination of Vargas and Robinson do not disclose the claimed tubular structure, however, Jin discloses forming a spectrally selective coating for optical surfaces (title) including a tube geometry (e.g. stainless steel HTF carrying tube surface) [0020], [0079], [0091].  Jin discloses coating the outside of the tube [0091].  
Before the effective filing date of claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a tubular substrate because Jin teaches that spectrally selective coatings for solar applications may be applied to tube-shaped structures [0091].  
Regarding claim 14, Robinson discloses a method for forming coatings for photovoltaic devices wherein the coatings may be formed by electroplating and include pre-treatment steps including conditioning such as cleaning and electropolishing to prepare the substrate for deposition (abstract, Col. 41 line 64- Col. 42 line 1, Col. 53 lines 53-59).
Regarding claim 15, the electrolyte of Vargas does not include any Cr(VI)-ions and the Co-Cr coating does not comprise any Cr(VI) compounds (i.e. Vargas teaches only the use of Cr (III) and avoids hexavalent Cr (Introduction)).
Regarding claim 16, Vargas discloses wherein the depositing of the Co-Cr coating is controlled by regulating the electric current between the substrate and counter electrode (e.g. potential window, Results and Discussion). 
Regarding claim 17, Robinson discloses wet chemical cleaning as a pre-treatment step which intrinsically includes either an acidic or basic solution (Col. 53 lines 53-59).
Regarding claim 23, Vargas discloses a region (I) closer to the substrate that has a higher concentration than a second region (II) that is further from the substrate (Figure 4, Table 3). 
Regarding claim 24, Vargas discloses wherein the thickness is 20 µm (Conclusion).  Jin discloses thicknesses within the micron range [0076], Figure 1.  The thicknesses of Vargas or Jin read on the claimed “approximately 2.8 µm’. 
Regarding claim 25, Vargas discloses a columnar-like structure (= sheets) with cavities or openings therebetween (Figure 4).  
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al., in view of Robinson et al. (US 8,846,141), in view of Jin et al. (WO2013166521) and in further view of Finley et al. (JP 2007-529350). 
Regarding claims 18 and 19, Vargas, Robinson, and Jin disclose the claimed invention as applied above.  The combination does not disclose an undercoating comprising nickel (claim 18) or an overcoating comprising SiO2.
Finley discloses a coated article including electroplating (abstract), the article as a functional coating for solar applications wherein the functional coating includes a nickel undercoating or barrier layer (page 6) and a silica overcoat for protection (page 14).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a solar coating with a nickel undercoat and/or a SiO2 overcoat because Finley discloses a functional solar coating comprising a nickel barrier layer and a silica overcoat as a protective layer. 
Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive. The argument on pages 8-11 states that the prior art of record, including the cited reference Vargas et al. does not disclose the claimed porous structure.  The Examiner respectfully disagrees with this analysis.  Although Vargas et al. states that the coating is dense and compact, these are relative terms and do not exclude porosity from the coating being present.  Figure 4 depicts two sections of the coating (I, II).  Section (I) includes a nodular or particle-like coating that inherently includes spacings, cavities or openings therebetween.  The openings are visible in the Figure by the contrasting coloring (e.g. dark regions).  Section (II) includes a columnar-like structure that also inherently has openings or cavities formed therebetween.  Figure 4 also depicts openings between the columns (i.e. darker spaces) which is indicative of openings.  The openings or cavities of both sections (I, II) therefore are inclusive of pores including at the surface and throughout the coating.  The instant claims or specification do not indicate or require a specified pore density, pore spacing or other pore dimensions.    
Regarding the argument on page 9 directed towards the teachings of Robinson, stating that Robinson is not applicable to the claimed invention, the Examiner respectfully disagrees.  The pre-treatment process steps of Robinson are conventional in the same or similar field of endeavor.  Preparing a surface for electroplating is conventional in the art and Robinson discloses pre-treatment steps as claimed for preparing such as cleaning a surface prior to electroplating. 
Regarding the argument on page 10 stating that the cited prior art does not disclose the claimed thickness, the Examiner respectfully disagrees with this analysis.  Claim 24 states an approximate thickness.  The argument continues by stating that an optimum thickness of less .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795